IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,752



                       EX PARTE JOSE JUAN VARELA, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR-3003-10-J IN THE 430 TH DISTRICT COURT
                         FROM HIDALGO COUNTY



        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to forty-five years’ imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal. The trial court has determined that counsel failed to timely file a notice

of appeal.

        We find that Applicant is entitled to the opportunity to file an out-of-time appeal of the
                                                                                                      2

judgment of conviction in Cause No. CR-3003-10-J from the 430th Judicial District Court of Hidalgo

County. Applicant is ordered returned to that time at which he may give a written notice of appeal

so that he may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of the

issuance of this opinion, the trial court shall determine whether Applicant is indigent. If Applicant

is indigent and wishes to be represented by counsel, the trial court shall immediately appoint an

attorney to represent Applicant on direct appeal. All time limits shall be calculated as if the sentence

had been imposed on the date on which the mandate of this Court issues. We hold that, should

Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice of

appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: March 21, 2012
Do Not Publish